DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–18 are allowed.
	Regarding claims 1–17, the prior art does not teach or suggest the claimed, “an optical substrate configured to attach the optical device thereto and to define a sealed space with the substrate and the frame, the sealed space having internal pressure lower than pressure outside the sealed space; a sensor configured to measure a state of the sealed space; and a processor configured to change an operation mode of the light source depending on a measured value of the sensor.”
	Regarding claim 18, the prior art does not teach or suggest the claimed, “disposing an optical device on a second cover having a column disposed at an outer periphery thereof, the optical device being positioned in a further inner part compared with the column; bonding the second cover to the first cover using an adhesive such that the optical device is disposed between the first cover and the second cover; and filling a space between side surfaces of the first cover and the second cover and the frame with a side filler.”
Conclusion
See PTO–892 form. The references cited herewith teach beam projector modules with similar laser protection features but do not teach the allowable claimed language shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/RYAN D WALSH/Primary Examiner, Art Unit 2852